                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA            :             CRIMINAL ACTION
                                    :             NO. 16-271
          v.                        :
                                    :             CIVIL ACTION
WILLIAM JOSEPH BOYLE                :             NO. 18-4700

                                  ORDER

          AND NOW, this    11th   day of December, 2018, for the

reasons set forth in the accompanying Memorandum, it is hereby

ORDERED that the motion of the Government “declaring waiver of

attorney-client privilege” and seeking to speak with defense

counsel (Doc. # 42) is DENIED without prejudice.

                                        BY THE COURT:



                                        /s/ Harvey Bartle III
                                                                    J.
